ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT INQUIRY TO THIS OFFICE CONCERNING THE APPLICATION OF 51 Ohio St. 6 (1990) WHERE A CITY COUNCILMAN ALSO SERVES AS A RESERVE POLICE OFFICER. TITLE 51 Ohio St. 6 (1990) (AS LAST AMENDED BY 9 OF SENATE BILL 111 IN THE 1991 SESSION), COMMONLY REFERRED TO AS THE DUAL OFFICE HOLDING STATUTE, PROVIDES IN PERTINENT PART AS FOLLOWS: "EXCEPT AS MAY BE OTHERWISE PROVIDED, NO PERSON HOLDIN G AN OFFICE UNDER THE LAWS OF THE STATE . . . SHALL, DURING HIS TERM OF OFFICE, HOLD ANY OTHER OFFICE. . . ." IT HAS CONSISTENTLY BEEN THE OPINION OF THE ATTORNEY GENERAL THAT A LAW ENFORCEMENT OFFICER (WHICH INCLUDES A POLICE OFFICER) IS A "PUBLIC OFFICER" WITHIN THE MEANING OF 51 O.S.SUPP.1990, 6. SEE A.G. OPIN. NOS. 90-032, 81-64 AND 77-180. LIKEWISE, CITY COUNCILMEN ARE CONSIDERED PUBLIC OFFICERS UNDER THE LAWS OF THE STATE OF OKLAHOMA. SEE A.G. OPIN. NOS. 81-042 AND 74-153. WHILE THERE IS AN EXCEPTION TO 6 THAT ALLOWS A LOCAL LAW ENFORCEMENT OFFICER TO BE ELECTED TO THE LOCAL SCHOOL BOARD, NO SUCH EXCEPTION APPLIES TO THE POSITION OF CITY COUNCILMAN. HOWEVER, 11 O.S.S 8-106 (1990), SPECIFICALLY PROVIDES THAT A MUNICI PAL GOVERNMENT MAY AUTHORIZE A PERSON TO HOLD MORE THAN ONE MUNICIPAL OFFICE OR POSITION BY ORDINANCE, PROVIDED THAT ONLY ONE OF THE OFFICES MAY BE A COMPENSATED POSITION. SEE A.G. OPIN. 81-031. THEREFORE IT IS POSSIBLE THAT A MUNICIPAL CHARTER COULD PERMIT (OR PROHIBIT) A CITY COUNCILMAN TO ALSO SERVE AS A RESERVE POLICE OFFICER (IF HE IS ONLY COMPENSATED FOR SERVING IN HIS ELECTED OFFICE), HOWEVER, SUCH A DETERMINATION REQUIRES A REVIEW OF THE MUNICIPAL CHARTER WHICH IS BEYOND THE SCOPE OF AUTHORITY OF THIS OFFICE. IN SUMMARY, THE MUNICIPALITY WITH WHICH YOU ARE CONCERNED I S FREE TO ADOPT AN ORDINANCE PERMITTING THE SAME INDIVIDUAL TO SERVE BOTH AS A COUNCILMAN AND RESERVE POLICE OFFICER, ON THE FOLLOWING CONDITIONS: (1) THE CITY CHARTER DOES NOT PROHIBIT THE "DUAL OFFICE HOLDING," AND (2) THE INDIVIDUAL IS ONLY COMPENSATED FOR SERVING IN HIS ELECTED OFFICE. I HOPE THIS INFORMATION IS HELPFUL TO YOU. PLEASE FEEL FREE TO CONTACT ME IF YOU HAVE ANY FURTHER QUESTIONS. (THOMAS L. SPENCER)